Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor device and method.  However, the inventive concept is directed to an interlayer integrated capacitor, as cited in claim 1, line 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20190164905 A1, from IDS) in view of Chen (US 9209190 B2).
Regarding claim 1, Hsieh discloses a semiconductor device (Fig. 2) , comprising: an interposer substrate (10 with 150); and at least one die (200, 210) mounted on the interposer substrate, wherein the interposer substrate includes a semiconductor substrate (“semiconductor material substrate” [0028]) having a first surface (surface of 20’ in contact with 20”) and a second surface (10’) opposite to the first surface, an interlayer insulating layer (20”) on the first surface of the semiconductor substrate, a capacitor (30) in a hole (portion of 30 within 20” and 35) penetrating the interlayer insulating layer, an interconnection layer (150) on the interlayer insulating layer, and a through-via (80) extending from the interconnection layer toward the second surface of the semiconductor substrate in a vertical direction that is perpendicular to the first surface of the semiconductor substrate, wherein the capacitor includes a sequential stack, in the hole penetrating the interlayer insulating layer, of a first electrode (40), a first dielectric layer (50), and a second electrode (60), and wherein a bottom of the hole is distal from the second surface of the semiconductor substrate in relation to the first surface of the semiconductor substrate.
Illustrated below is a marked and annotated figure of Fig. 2 of Hsieh.

    PNG
    media_image1.png
    449
    629
    media_image1.png
    Greyscale

Hsieh fails to teach the sequential stack including a second dielectric layer, and a third electrode.
Chen discloses a capacitor in the same field of endeavor (Fig. 3), wherein the capacitor includes a sequential stack, in a hole penetrating an interlayer insulating layer (116), of a first electrode (304A), a first dielectric layer (306B), a second electrode (304B), a second dielectric layer (306C), and a third electrode (304C).  Chen further discloses a known technique where the number of electrode and dielectric layers may be varied to achieve a desired capacitance (“arbitrary number” Col. 4, lines 39-45).  One of ordinary skill in the art could have varied the number of electrodes and dielectric layers in the sequential stack of Hsieh by applying the known technique of Chen to achieve a desired capacitance and the results would have been predictable because both capacitors function the same as a capacitor in a hole.  Therefore having the claimed sequential stack would have been obvious because this known technique would have obtained predictable capacitance results.
Illustrated below is Fig. 3 of Chen.

    PNG
    media_image2.png
    513
    537
    media_image2.png
    Greyscale

Regarding claim 2, Hsieh in view of Chen discloses a semiconductor device (Hsieh, Fig. 2), wherein the interconnection layer includes, in a first metal layer (see annotated Fig. 2 above), a first power interconnection line (corresponding to via 308B of Chen, Fig. 3), a second power interconnection line (corresponding to via 308C of Chen, Fig. 3) and a third power interconnection line (corresponding to via 308D of Chen, Fig. 3), the first power interconnection line is electrically connected to the first electrode, the second power interconnection line is electrically connected to the second electrode, and the third power interconnection line is electrically connected to the third electrode.
Regarding claim 3, Hsieh in view of Chen discloses a semiconductor device (Hsieh, Fig. 2), wherein the semiconductor substrate includes a capacitor region (between reference lines A), a first connection region (between reference lines A but not including portion within reference lines B), and a second connection region(between reference lines B), the capacitor is in the interlayer insulating layer on the capacitor region, and the interposer substrate further includes a first via (308B, Chen, Fig. 3) connecting the first power interconnection line to the first electrode on the first connection region, and a second via (308C of Chen, Fig. 3) connecting the second power interconnection line to the second electrode on the second connection region.
Regarding claim 9, Hsieh in view of Chen discloses a semiconductor device (Hsieh, Fig. 2), wherein the at least one die includes a logic die (210, [0040]) and a memory stack structure (200, 200’, [0040]) which are both on the interposer substrate and which are adjacent to each other in a horizontal direction that is perpendicular to the vertical direction.
Regarding claim 10, Hsieh in view of Chen discloses a semiconductor device (Hsieh, Fig. 2), further comprising: a package substrate (280) beneath the interposer substrate such that the interposer substrate is between the package substrate and the at least one die in the vertical direction; an upper pad (portion of 150 contacting 220) between the interposer substrate and the at least one die in the vertical direction; and a lower pad (surface of 80 contacting 120) between the interposer substrate and the package substrate in the vertical direction, wherein the upper pad is on the interconnection layer, and wherein the through-via vertically extends from the interconnection layer to the lower pad.
Allowable Subject Matter
Claim11-20 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 4-5 is the inclusion of the limitation wherein the first electrode extends onto a top surface of the interlayer insulating layer on the first connection region and is in contact with the first via, and the second electrode extends onto the top surface of the interlayer insulating layer on the second connection region and is in contact with the second via.  Prior art of record teaches electrodes and an interlayer insulating layer, however, the configuration as claimed was not found to be an obvious variation thereof.
The primary reason for the allowable subject matter of claim 6 is the inclusion of the limitation wherein the capacitor further includes a top electrode on the third electrode, the top electrode completely fills the hole, and the interposer substrate further includes a third via connecting the third power interconnection line to the top electrode on the capacitor region.  Prior art of record teaches a top electrode and third power interconnection line, however, the connection as claimed was not found to be obvious variation thereof.
The primary reason for the allowable subject matter of claims 7-8 is the inclusion of the limitation wherein the interposer substrate further includes an etch stop layer between the first surface and the interlayer insulating layer, and the bottom of the hole is between a top surface of the etch stop layer and a bottom surface of the etch stop layer in the vertical direction (claim 7); wherein the interposer substrate further includes a circuit layer between the first surface and the interlayer insulating layer in the vertical direction, the circuit layer includes a plurality of transistors on the first surface, and the capacitor vertically overlaps with the circuit layer (claim 8).  Prior art of record teaches etching and circuit layers, however, fails to teach the claimed etch stop layer (claim 7) or circuit layer configuration (claim 8).
The primary reason for the allowable subject matter of claims 11-15 is the inclusion of the limitation the first electrode has an opening on the second connection region, wherein the second electrode extends from the capacitor region onto the second connection region, and the second electrode on the second connection region vertically overlaps with the opening.  Prior art of record teaches electrodes and connection regions, however, fails to teach the claimed opening.
The primary reason for the allowable subject matter of claims 16-20 is the inclusion of the limitation an etch stop layer on the first surface of the semiconductor substrate, an interlayer insulating layer on the etch stop layer, a capacitor in a hole penetrating the interlayer insulating layer, wherein a bottom of the hole is distal to the second surface in relation to the first surface based at least in part on the etch stop layer.  Prior art of record teaches etching, however, fails to teach the claimed etch stop layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817       

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817